Mr. Justice Benson
delivered the opinion of the court.
1. Plaintiff’s first assignment of error challenges the validity of the decree, because no findings of fact or conclusions of law were filed by the trial court. There is no merit, however, in this contention, for this court has repeatedly held that such omission does not con*510stitute reversible error. In the case of Sutherlin v. Bloomer, 50 Or. 398 (93 Pac. 135), we read:
“The next point to which our attention has been directed is that the court below made no finding of fact, and it is urged that this duty is made imperative by our Code. B. & C. Comp., Section 406, provides that the court, in rendering its decision in suits in equity, shall set out in writing its findings of fact on all material issues presented by the pleadings, together with its conclusions of law, each of which shall be stated separately from the decree and be filed with the clerk, thereafter constituting a part of the judgment-roll of such cause, and that the findings of fact shall have the same force and effect as a verdict of a jury in actions at law. These provisions are followed by an exception and qualification thereof, to the effect that on appeal the cause shall be tried anew without reference to such findings. Under this exception, it is clear that a failure to make findings should not constitute reversible error; nor can we conceive of an}*- reason why it should have such effect, when all the evidence offered and properly admitted is before the appellate court.”
2. We then consider plaintiff’s fifth assignment, which is that the court erred in not granting him the relief prayed for as against the defendant Harris. We think that the decree of the trial court should have given plaintiff the relief sought as against Harris.
3. The remaining assignments may well be considered together, since they are all directed to the question of Norris’ plea of estoppel. This was their sole defense. The evidence upon this point is in direct conflict. Mrs. Norris testifies thus:
“I went to the place. Mr. Beno was on the place at the time, and I went down there and asked him about it, and he told me that he had sold it to Mr. Harris, this property, the land there, and that he thought it would be all right for us to make the trade, and to trade Mr, *511Harris our property in Medford, my property in Med-ford, for the land. That part of the land that I was to get a deed for, that he had owned that, that he had sold it to Mr. Harris.”
Again, in answer to another question, she says:
“Mr. Beno understood I was to get a deed from Mr. Harris, and he told me it was all right.”
Upon cross-examination she testifies as follows:
“Q. Now, do you tell the court that you went to Mr. Beno and had a talk with him before you made this deal?
“A. Yes, sir; I do.
“Q. And who was present at that time?
“A. Mr. Beno and Mr. Beno’s wife. Mrs. Beno, Mr. Norris, and I were present.
“Q. You went there and asked Mr. Beno whether or not you should trade „f or this ?
“A. I went there and told Mr. Beno I was about to . trade for this. We talked about it, and Mr. Beno knew I was trading my property in Medford for this 20 acres, and he told me that it was all right, and that the piece of property I was getting was a good piece of property, and that it would be better for us there than in Med-ford, and gave me encouragement.”
Mr. Norris, in answer to questions, testified thus:
“Well, some time before the trade I went out with Mr. Harris to look the property over, and I come across Mr. Beno — met Mr. Beno up in the field, and talked to him about it, and asked him how about it, what kind of property it was; and he recommended it as being all right. He said he had sold it to Mr. Harris, and it would be a very good trade. He said it would be an excellent trade for us on account of our family, Mr. Beno said; and he said he thought we would do well in making the change and getting our children out on a ranch. And then at another time, that was when I took Mrs. Norris down with me, we went down and saw *512Mr. and Mrs. Beño, as Mrs. Norris would not trade on Mr. Harris’ word, to find out whether Mr. Harris actually owned the property or not, and there was an abstract in consideration, Mr. Harris told me, and which I supposed there was; so Mrs. Norris says, ‘We will go down and see Mr. Beño’; and we did, and Mr. Beno said it would be all right, and for the both of us to make the deal; he thought it was a good deal for Mr. Harris to take the property — that he had sold it to him, that it was Mr. Harris ’ property then, and Mr. Harris had more money than he knew what to do with, and said several things like that, in order to get us to understand it was all right for us to make the deal.”
In reference to the conversation testified to by Mrs. Norris, the plaintiff testifies as follows:
“Q. State whether or not that is true, as Mrs. Norris testifies, that she came to yourself to make inquiry about this property before the trade for it.
“A. Not that I know of.
“Q. Do you remember of her ever coming there and making any inquiry about it before that time?
“A. No, sir; I don’t remember it.
‘ ‘ Q. Well, if she had done so, do you think you would remember it?
“A. I think I would; yes.”
Referring to the other conversation testified to by Mr. Norris, he speaks thus:
“Q. Now, Mr. Norris testifies here that you induced him, or attempted to induce him, to trade the property off for this. Now, is that a fact; did you?
“A. I never did anything of the kind; no, sir.”
Upon cross-examination, plaintiff unqualifiedly denies both conversations, and says that the first knowledge he ever had of the transaction came to him when Norris told him that he had a deed to the 20 acres,, and that he then told Norris that his deed was worthless. There was, of course, other evidence bearing indirectly upon *513this question; but the only portion -which appears to have persuasive force is the following testimony given by the plaintiff on cross-examination:
“Q. When you found out they had moved on to your place there, and as you said had no title to it, why was it you waited for two years before you asked them to move off, until September, 1911, when they moved in there the spring of 1910; why did you wait for two years to ask them to move off, if you knew?
“A. I was living in the Harris house; I was waiting to get a settlement from Harris. I had possession of the Harris house.”
We therefore conclude that a preponderance of the evidence sustains defendants’ contention that the conversation did take place, and that plaintiff himself was so perfectly satisfied that Harris would make good that, at the time of the exchange between Harris and the Norrises, Beno honestly regarded it as a safe transaction.
4. Plaintiff’s contention that Norris was negligent in not going to the county records for his information is not maintainable, for, while Harris at the time had no record title, he had an equitable interest, which was subject to bargain and sale, and defendants had a right to rely upon the statements of Beno.
The trial court did not err in entering a decree in favor of the defendants Norris. A decree will therefore be entered in favor of the defendants T. C. Norris and Nettie B. Norris, quieting title in them to the 20-acre tract, as described in their answer, and giving plaintiff the relief prayed for in his complaint as against the defendant Harris, with a judgment for costs against the latter. Neither of the parties before us to recover costs in this court. Modified.